UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

   Caption in compliance with D.N.J. LBR
                  9004-1

LANCIANO & ASSOCIATES, L.L.C.
Larry E. Hardcastle, II, Esq. – Id No.:
025742010
2 Route 31 North
Pennington, New Jersey 08534
(609) 452-7100
lhardcastle@lancianolaw.com
Counsel for Plaintiff

In Re:                                            Chapter 7

PERFORMANCE SPINE & SPORTS                        Case No.: 21-11786 (KCF)
MEDICINE OF BORDENTOWN, L.L.C.

                      Debtor.


KJHONSON URBAN RENEWAL, L.L.C.                    Adversary No.: 21-01239 (KCF)

                      Plaintiff,

         vs.

PERFORMANCE SPINE & SPORTS
MEDICINE, L.L.C.,

                      Defendant.


                                           ORDER

  The relief set forth on the following page, numbered 2, is
  ORDERED




                                              1
1. The Plaintiff’s Motion to Remand is GRANTED, and the case is

2. REMANDED to the Superior Court of New Jersey, Law Division, Burlington County


                                            HON KATHRYN C. FERGUSON
                                            JUDGE
                                            UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF NEW JERSEY




                                        2
